Citation Nr: 0948313	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ex-Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1971, to include service in Vietnam from 
May 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran had a hearing before 
the Board in October 2009 and the transcript is of record.

The Board notes the Veteran also perfected an appeal as to 
entitlement to service connection for colon cancer.  During 
his hearing before the Board, however, the Veteran withdrew 
this claim and, therefore, it is no longer before the Board 
here.

Also noteworthy, the RO reopened the PTSD claim and denied it 
on the merits in a December 2007 Statement of the Case (SOC).  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service 
connection for PTSD, finding no evidence of a current 
diagnosis related to any incident of his military service. 

2.  Evidence received since the July 2004 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the claim for 
entitlement to service connection for PTSD is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1100 (2009).

2.  Evidence received since the July 2004 rating decision is 
new and material and a claim of service connection for PTSD 
may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The Veteran was denied service connection for PTSD in July 
2004 because the evidence at that time did not confirm a 
diagnosis and the Veteran did not identify any in-service 
stressful incidents responsible for his claimed PTSD.  In 
July 2005, the Veteran refiled the claim.  Although within 
the appellate time frame, it is clear the Veteran was not 
"appealing" the July 2004 denial, but rather initiating a 
new claim.  Accordingly, the July 2004 decision was the last 
final adjudication of the claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
Veteran has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Again, although the Veteran filed the claim 
again in July 2005, it is clear the new correspondence was 
initiating a new claim and not appealing the July 2004 rating 
decision.  No other correspondence was received from the 
appellant within the appeal period indicating a desire to 
appeal the July 2004 rating decision.  Therefore, the July 
2004 rating decision is final.

At the time of the July 2004 rating decision, the record 
included service treatment records which were silent for any 
psychiatric problem or diagnosis, personnel records 
confirming the Veteran's station in Vietnam from May 1969 to 
May 1970, but none of the service records revealed anything 
indicative of an in-service stressor.  The Veteran did not 
identify any stressors or post-service treatment at that 
time, and therefore the file did not contain any stressor 
verification attempts or post-service treatment records 
indicative of a current diagnosis of PTSD. 

Potentially relevant evidence received since the decision 
includes the Veteran's testimony indicating in-service 
stressful incidents as well as post-service treatment not 
currently of record, VA psychiatric and general medical 
examinations from 2006, and post-service VA outpatient 
treatment records through 2009.  Some of the medical 
evidence, to include the most recent 2009 records, indicates 
a diagnosis of PTSD related to Vietnam experiences. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  
[redacted]
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims he has PTSD due to various experiences in 
Vietnam.  Specifically, he indicates his primary 
responsibility in Vietnam was repairing and taking care of 
aircraft.  He also volunteered on occasion to ride on the 
aircraft to drop leaflets and broadcast messages.  On one of 
these missions, he indicates the aircraft was shot at by 
hostile fire.  The Veteran also relays one of the aircraft he 
serviced belonged to Captain AE.  Captain AE asked the 
Veteran in March 1970 if the aircraft was ready to be flown, 
and the Veteran indicated it was although he still wanted to 
tune up some aspects of the aircraft.  Captain AE flew the 
aircraft, the plane went down and he died on March [redacted], 1970.  
The Veteran testified before the Board in October 2009 that 
he felt responsible for Captain AE's death and still feels 
guilty to this day.  The Veteran further detailed assisting 
with dead bodies both in Vietnam and after returning to the 
States.  The Veteran's personnel records confirm he was on 
"funeral detail" from February 1971 to April 1971 after 
returning from Vietnam. As indicated above, other than the 
Veteran's personnel records, the RO has not yet researched or 
fully reconciled the Veteran's claimed in-service stressors.  

The new post-service medical records, moreover, indicate 
varying psychiatric diagnoses, to include adjustment 
disorder, major depressive disorder, anxiety and PTSD.  Most 
recently, in a July 2009 VA psychiatric assessment, the 
Veteran was diagnosed with PTSD for events in Vietnam, but 
the events were not detailed or further described.  The 
Veteran testified during his hearing before the Board he 
currently receives on-going therapy for his PTSD at the VA 
Medical Center in Orlando, Florida.  Those records are not 
currently in the claims folder.  The Veteran also contends he 
was hospitalized for two months in 1973, shortly after 
separation from the military, for PTSD.  Those records are 
also not currently in the claims folder. 

There is at least some evidence currently of record that the 
Veteran has PTSD related to Vietnam.  While not dispositive, 
the Board finds that the evidence received subsequent to July 
2004 is new and material and serves to reopen the claim for 
service connection for PTSD. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As explained above, the Veteran claims he has PTSD due to 
various experiences in Vietnam, to include hostile fire, the 
death of a fellow serviceman, and dealing with dead bodies in 
Vietnam and in the States.  With respect to the death of a 
fellow serviceman, the Veteran has provided significant 
detail with respect to circumstances and time.  Specifically, 
he testified during his hearing that he had a cordial 
relationship with Captain AE, who wanted to fly an aircraft 
the Veteran was servicing.  The Veteran told the Captain he 
could fly the aircraft, which subsequently crashed, killing 
Captain AE.  The Veteran explains this occurred on March [redacted], 
1970 and the Veteran has always felt responsible for the 
crash.  Given the details provided by the Veteran, the Board 
concludes the RO should make additional efforts to confirm 
the death of Captain AE and the circumstances surrounding his 
death.

The Board further notes it is confirmed the Veteran served on 
a funeral detail in the United Stated from February 1971 to 
April 1971.  The Veteran has not, however, provided any 
additional details needed to confirm his involvement with 
dead bodies in Vietnam or the claimed hostile attack 
occurring while the Veteran was flying in aircraft.  These 
stressors should only be further investigated if the Veteran 
provides a more specific time frame.

After service, the Veteran contends in written statements as 
well as in testimony before the Board in October 2009 that he 
was hospitalized for approximately two months in 1973 at the 
VA hospital in Marion, Indiana and, at that time, was 
diagnosed with PTSD.  This hospitalization allegedly occurred 
from April 1973 to June 1973.  Despite the Veteran's 
identification of these records, the RO has never made 
attempts to secure them and they are not currently in the 
claims folder.  The Veteran also indicated that he currently 
receives on-going treatment for PTSD at the VA Medical Center 
in Orlando, Florida.  These records are also not currently in 
the claims folder.  Federal records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO should make efforts to obtain these 
identified records since the claims folder may not be 
currently complete.

The medical evidence of record indicates varying psychiatric 
diagnoses.  In September 2006, the Veteran was afforded a VA 
psychiatric examination where the examiner diagnosed the 
Veteran with an adjustment disorder.  A November 2006 general 
medical VA examination, in contrast, indicated the Veteran 
"possibly" had PTSD.  VA outpatient treatment records, 
similarly, indicate a March 2008 diagnosis of major 
depressive disorder, whereas a July 2008 treatment record 
indicates a diagnosis of PTSD.  Most recently, the Veteran 
underwent a psychiatric assessment in July 2009 where he was 
diagnosed with PTSD related to "4 major events/conditions 
while serving in the military in Vietnam."  The specifics of 
these events, however, were not indicated.  The Veteran 
further testified he has since been receiving on-going 
therapy for PTSD at the VA Medical Center in Orlando, 
Florida.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, there is conflicting medical evidence regarding 
the Veteran's current diagnosis.  There is also inconclusive 
evidence with regard to in-service stressful incidents.  
Given the circumstances of this case, the Board concludes 
after all other development is complete, a VA examination is 
necessary to resolve the ambiguity of the Veteran's current 
diagnosis and likely etiology.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Marion, 
Indiana for hospitalization due to PTSD 
from April 1973 to June 1973 and from the 
VA Medical Center in Orlando, Florida for 
PTSD treatment from June 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented and the VA 
facility must provide a negative response 
if records are not available.

2. The RO should make an attempt to verify 
the Veteran's claimed stressor event 
involving the death of Captain AE on or 
around March [redacted], 1970 at Tuy Hoa Airbase 
in Vietnam.  Specifically, the RO should 
ask the U.S. Air Force, CURR or any other 
appropriate agency to provide unit records 
for 31st Combat Support Group and 31st 
AMSq Tuy Hoa AB RVN in March 1970 to 
determine whether the death occurred and 
the circumstances surrounding Captain AE's 
death. 

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for a psychiatric examination for the 
claimed conditions of PTSD to determine 
whether the Veteran has any psychiatric 
conditions attributable to any incident of 
service, to include the death of Captain 
AE, to the extent it is confirmed, and his 
funeral detail in the United States. If 
PTSD is diagnosed, the examiner should 
specifically indicate any in-service 
stressors.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


